PER CURIAM:
Stewart A. Merkin (“Merkin”) appeals the district court’s entry of summary judgment in favor of the Securities and Exchange Commission on its claims of securities fraud in violation of federal securities law. On appeal, Merkin argues that the district court erred by ignoring key exculpatory evidence and overlooking genuine factual disputes with regard to each of the elements of securities fraud. After careful consideration of the record and the parties’ briefs, and with the benefit of oral argument, we agree with the decision of the district court and thus AFFIRM.